Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #026

FROM: CLERK OF SUPREME COURT OF LOUISIANA

The Opinions handed down on the 3rd day of May, 2017, are as follows:



PER CURIAM(S):


2016-C-1591       FLOYD SAFFORD v. HAMMERMAN & GAINER INTERNATIONAL,         INC. AND
                  NEW   ORLEANS   FIRE    DEPARTMENT (Office    of            Workers'
                  Compensation, District 8)

                  Accordingly, we recall our order of December 16,           2016   as
                  improvidently granted, and we deny the writ application.

                  WEIMER, J., dissents and assigns reasons.




                                     Page 1 of 1
05/03/2017
                      SUPREME COURT OF LOUISIANA

                                No. 2016-C-1591

                               FLOYD SAFFORD

                                    VERSUS

             HAMMERMAN & GAINER INTERNATIONAL, INC.
               AND NEW ORLEANS FIRE DEPARTMENT

    ON WRIT OF CERTIORARI TO THE COURT OF APPEAL, FOURTH
     CIRCUIT, OFFICE OF WORKERS' COMPENSATION, DISTRICT 8


PER CURIAM


      We granted defendant’s application for a writ of certiorari in this case on

December 16, 2016. After receiving briefing from the parties and reviewing the

record of the matter, we conclude the judgment below does not require the exercise

of this court’s supervisory authority. Accordingly, we recall our order of December

16, 2016 as improvidently granted, and we deny the writ application.
05/03/2017
                   SUPREME COURT OF LOUISIANA


                                  NO. 2016-C-1591

                                 FLOYD SAFFORD

                                       VERSUS

            HAMMERMAN & GAINER INTERNATIONAL, INC.
               AND NEW ORLEANS FIRE DEPARTMENT


      ON WRIT OF CERTIORARI TO THE COURT OF APPEAL, FOURTH CIRCUIT,
               OFFICE OF WORKERS’ COMPENSATION, DISTRICT 8


WEIMER, J., dissenting.

      As a matter of prudent court practice, I disagree with the majority’s decision

to recall the writ. I have previously explained:

             In the past, I have voted to recall writs, but I have come to the
      conclusion this is a poor practice. See State v. Crandell, 05-1060 (La.
      3/10/06), 924 So.2d 122 (Weimer, J., dissenting: “[A]fter having granted
      the writ, the unique facts and circumstances of this case dictate that we
      should resolve this matter on the merits.”). As a more recent example
      of my view, see Davis v. Prescott, 13-0669 (La. 11/5/13), 130 So.3d
      849, 851 (Weimer, J., dissenting: “I respectfully dissent from the
      majority’s decision to recall the writ. Having granted the writ, I would
      resolve this case on the merits based on the issues and the record before
      this court.”).

George v. Dugas, 16-0710, p. 2 n.1 (La. 11/7/16), 203 So.3d 1043, 1043 n.1

(Weimer, J., dissenting).

      After this court granted the writ in this matter, the parties have researched the

issues, prepared briefs, and attended oral argument–all no doubt done at considerable

expense in time, effort, and financial resources. Considering all this was done at this

court’s direction after granting the writ, I believe the parties deserve and are entitled

to an answer on the merits from this court. Thus, I respectfully dissent from the

decision to recall the writ.
2